PER CURIAM.
Defendant was charged by bill of information with the crime of aggravated battery, La. R.S. 14:34. The defendant was found guilty as charged and sentenced to serve ten years at hard labor. On appeal he relies on two assignments of error for reversal of his conviction and sentence.
We have examined the entire record and find that the errors complained of probably did not result in a miscarriage of justice, were not prejudicial to the substantial rights of accused, and did not constitute a substantial violation of a constitutional or statutory right. Accordingly, we affirm the defendant’s conviction and sentence.
CALOGERO, J., concurs and assigns reasons.